DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/088,924, filed 4 November 2020, which claims priority to Korean Patent Application No. KR10-2020-0018176, filed 14 February 2020.
Claims 1–18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The obviousness-type double patenting rejection is based on longstanding judicial interpretation of 35 U.S.C. § 101 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.SP.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–3 of U.S. Patent No. 11,165,984 B2 (“Kyung”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than and completely encompasses the scope of the narrower claims in the ‘984 patent.  Specifically, the ‘984 patent contains narrower limitations reciting two additional pixels within a pixel block and color aspects therefor.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 sets a limitation on the geometry of a deflected small pixlet using the equation             
                a
                
                    
                        h
                        D
                    
                    
                        n
                        f
                    
                
                ≤
                0
                ≤
                b
                
                    
                        h
                        D
                    
                    
                        n
                        f
                    
                
            
        .  All three terms in the inequality can be divided by hD/nf to yield a ≤ 0 ≤ b, and specifically, a ≤ 0.  However, claim 7 further states that 0.2 ≤ a.  Since the transitive property cannot be applied to get 0.2 ≤ a ≤ 0 or 0.2 ≤ 0, claim 7 is self-contradictory.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–5, 8–10, and 12–17 are rejected under 35 U.S.C. § 103 as being unpatentable1 over JP 2014-175992 A (“Kera”) in view of U.S. Patent Application Publication No. 2013/0329095 A1 (“Aoki”).  An English-language machine translation of Kera is added to the record.
Kera, directed to a solid-state imaging apparatus, teaches with respect to claim 1 a camera system with a complementary pixlet structure, the camera system comprising:
an image sensor configured to include two pixels (Fig. 4, pixel block 21 containing a plurality of pixels),
each of the two pixels including a deflected small pixlet deflected in one direction based on a pixel center and a large pixlet disposed adjacent to the deflected small pixlet (id., for green pixels, two smaller photodiodes PDLg near the center and two larger photodiodes PDHg not at the center),
each pixlet including a photodiode converting an optical signal to an electric signal (¶ 0041 et seq., discussion of photodiode arrangement),
and the deflected small pixlets of the two pixels being arranged to be symmetrical to each other with respect to each of the pixel centers within each of the two pixels, respectively (Fig. 4, rotational symmetry of four green photodiodes about a pixel block).
The claimed invention differs from Kera in that the claimed invention teaches using the pixlets to calculate depth.  Kera discusses the application of the photodiode structure to dynamic range, not depth or stereo imaging.  However, Aoki, directed to a camera system, teaches with respect to claim 1:
a depth calculator configured to receive images acquired from the deflected small pixlets of the two pixels (¶ 0088, Fig. 6; reading detection signals from phase difference detection pixels; compare symmetry of green pixels in Figure 3 with Kera Figure 4 and the specification of the present application at Figure 2B)
and calculate a depth between the image sensor and an object using a parallax between the images (Fig. 6, step 6 of using phase difference to control focus).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Kera photodiodes to detect a focal depth, as taught by Aoki, in order to enable autofocus without extra circuitry.  Aoki ¶ 0014.

Regarding claim 2, while Kera teaches placing the smaller photodiodes PDLg at the center of the pixel block and the claimed invention teaches disposing the deflected small pixlets “to maximize a distance apart from each other within the two pixels”, the exact arrangement of the various pixels and pixlets is considered within obvious.  M.P.E.P. §§ 2144.04(VI)(A) (reversal of parts considered obvious), 2144.04(VI)(C) (rearrangement of prior art components generally obvious).

Regarding claim 3, Kera in view of Aoki teaches the camera system of claim 2, wherein the deflected small pixlet of one of the two pixels is a left-deflected small pixlet deflected in a left direction with respect to the pixel center (Kera Fig. 4, photodiode PDLg on left side of pixel block 21), and
the deflected small pixlet of the other one of the two pixels is a right-deflected small pixlet deflected in a right direction with respect to the pixel center (id., second photodiode PDLg on right side of pixel block 21).

Regarding claim 4, Kera in view of Aoki teaches the camera system of claim 1, wherein the deflected small pixlet of each of the two pixels is formed to be an offset from the pixel center of each of the two pixels (Fig. 4, photodiodes PDLg are not at exact center of a pixel block).

Regarding claim 5, Kera in view of Aoki teaches the camera system of claim 1, wherein an offset depth of the deflected small pixels is determined to maximize the parallax between the images acquired from the deflected small pixlets of the two pixels (Aoki Fig. 4, pixel structure designed to create phase difference between pixels 1x and 1y),
assuming that sensitivity of sensing the optical signals in the deflected small pixlets of the two pixels is guaranteed to be greater than or equal to a predetermined level (inherent for photodiode to be sensitive to light in order to be operable).

Regarding claim 8, Kera in view of Aoki teaches the camera system of claim 1, wherein the image sensor is configured to form a a color image based on images acquired from the large pixlets of the two pixels (Kera ¶ 0023, operation of imaging device reads out digital image signal).

Regarding claim 9, Kera in view of Aoki teaches the camera system of claim 8, wherein the image sensor merges the images acquired from the deflected small pixlets of the two pixels and the images acquired from the large pixlets to form the color image (Kera ¶ 0017, interpolating signals of individual photodiodes in a pixel block).

Regarding claim 10, Kera in view of Aoki teaches the camera system of claim 1, further comprising:
a mask disposed on the deflected small pixlet of each of the two pixels and configured to block peripheral rays of bundle of rays introducing into each deflected small pixlet of each of the two pixels and to introduce central rays therein (Aoki ¶ 0079, light-blocking film openings on green pixels).

Regarding claim 12, Kera in view of Aoki teaches the camera system of claim 1, wherein the images input to the depth calculator are not simultaneously input, but are multiplexed by pixel unit to the input (Kera ¶ 0017, interpolating signals of individual photodiodes in a pixel block).

Regarding claim 13, Kera in view of Aoki teaches the camera system of claim 12, further comprising:
a single processing device for image denoising (Kera ¶ 0040, noise removal),
wherein the multiplexed images are sequentially processed (id., noise removal performed by columns).

Regarding claim 14, Kera in view of Aoki teaches the camera system of claim 1, wherein the depth calculator does not perform image rectification for projecting the images into a common image plane (Kera passim, no search result for “rectification”, “rectify”, or “rectifies”; likewise Aoki; burden of proof is on Applicant to demonstrate that at least one of Kera or Aoki positively teaches the disclaimed process in a negative limitation).

Regarding claim 15, Kera in view of Aoki teaches a method of operating [the camera system of claim 1] (claim 1 rejection supra).

Regarding claim 16, while Kera teaches placing the smaller photodiodes PDLg at the center of the pixel block and the claimed invention teaches disposing the deflected small pixlets “to maximize a distance apart from each other within the two pixels”, the exact arrangement of the various pixels and pixlets is considered within obvious.  M.P.E.P. §§ 2144.04(VI)(A) (reversal of parts considered obvious), 2144.04(VI)(C) (rearrangement of prior art components generally obvious).

Regarding claim 17, Kera in view of Aoki teaches the method of claim 15, wherein an offset depth of the deflected small pixels is determined to maximize the parallax between the images acquired from the deflected small pixlets of the two pixels (Aoki Fig. 4, pixel structure designed to create phase difference between pixels 1x and 1y),
assuming that sensitivity of sensing the optical signals in the deflected small pixlets of the two pixels is guaranteed to be greater than or equal to a predetermined level (inherent for photodiode to be sensitive to light in order to be operable).

Claims 6, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kera, Aoki, and T. Asatsuma, Y. Sakano, S. Iida, M. Takami, I. Yoshiba, N. Ohba, H. Mizuno, T. Oka, K. Yamaguchi, A. Suzuki, K. Suzuki, M. Yamada, Y. Tateshita, & K. Ohno, “Sub-pixel Architecture of CMOS Image Sensor Achieving over 120 dB Dynamic Range with less Motion Artifact Characteristics”, Proc. of the 2019 Int’l Image Sensor Workshop No. R31 (June 2019) (“Asatsuma”).
Claims 6, 11, and 18 are directed to further structural details of the claimed camera system not disclosed completely by Kera or Aoki.
Regarding claims 6 and 18, Kera in view of Aoki and Asatsuma teaches an offset depth of the deflected small pixlet of each of the two pixels from the pixel center is determined based on
a refractive index of a microlens of each of the two pixels (Asatsuma § II, Figs. 3–5, large and small photodiodes each having on-chip microlens with known refractive index to prevent optical crosstalk),
a distance from a center of the image sensor to a single optical system corresponding to the image sensor (Aoki ¶ 0080, distance from main axis of imaging lens to pixel),
a diameter of the single optical system (Aoki ¶ 0068, aperture state used for autofocus),
and a distance from the microlens of each of the two pixels to each pixel center of each of the two pixels (Kera Fig. 4, Aoki Fig. 3; structure of pixels).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the microlens structure of Asatsuma in constructing the Kera or Aoki lens, in order to prevent optical crosstalk.  Asatsuma § II.

Regarding claim 11, Kera in view of Aoki and Asatsuma teaches the camera system of claim 1, wherein each of the two pixels further includes a deep trench isolation (DTI) between the deflected small pixlet and the large pixlet (Asatsuma § II, Figs. 4–5; large and small photodiodes separated with deep trench isolations in the silicon substrate to prevent electrical charge leakage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0175270 A1
US 2020/0103511 A1
US 2019/0208150 A1
US 2018/0269245 A1
US 2015/0264333 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘984 patent was allowed based on specific color limitations not claimed in the present application.  The finding that the present application is not patentable over the art should in no wise be considered an allegation that the ‘984 patent is invalid or unenforceable.  M.P.E.P. § 1701.